IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania              :
                                          :
            v.                            :      No. 555 C.D. 2020
                                          :
Property Located at 2504 US Hwy           :
522 N., Lewistown, Mifflin County,        :
Pennsylvania, and $140.00 in              :
United States Currency                    :
                                          :
Appeal of: Scott A. Shreffler             :


PER CURIAM                               ORDER


            NOW, October 24, 2022, having considered Appellant’s application for

reargument, the application is denied.